Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected Notice of Allowance
The current office action is to acknowledge the claim for foreign priority and the receipt of the foreign priority document.
The examiner’s amendment included here was made of record in the office action made of record on 9/9/2021, as was the interview summary. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston on 8/31/2021.
The application has been amended as follows: (to overcome a 112d rejection)
Claim 20 (currently amended): A motor 
[the]a stator; [and] 
a rotor facing the stator via a gap in a radial direction; and
[A]a bus-bar unit on an upper side of [a]the stator disposed annularly or substantially annularly around a central axis extending in an up-down direction, the bus-bar unit comprising: 
a plurality of bus-bars; and 
a bus-bar holder that supports the bus-bars; wherein 
each of the bus-bars includes a first bus-bar piece and a second bus-bar piece; 

a coil wire connection portion connected to a coil wire drawn from the stator; and 
a first joint terminal joined to the second bus-bar piece; 
the second bus-bar piece includes: 
an external connection terminal connected to an external apparatus; and 
a second joint terminal joined to the first bus-bar piece; 
at least a portion of the first bus-bar pieces is embedded in the bus-bar holder; 
the first joint terminal includes a joint surface that faces and is joined to the second joint terminal, and an opposite surface facing a side opposite to the joint surface; and 
the joint surface and the opposite surface of the first joint terminal are exposed from the bus-bar holder.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowable for a bus-bar unit on an upper side of a stator disposed annularly or substantially annularly around a central axis extending in an up-down direction, the bus-bar unit comprising: 
a plurality of bus-bars; and 
a bus-bar holder that supports the bus-bars; 
wherein each of the bus-bars includes a first bus-bar piece and a second bus-bar piece; 
the first bus-bar piece includes: 
a coil wire connection portion connected to a coil wire drawn from the stator; and 
a first joint terminal joined to the second bus-bar piece; 
the second bus-bar piece includes: 
an external connection terminal connected to an external apparatus; and 
a second joint terminal joined to the first bus-bar piece; 
at least a portion of the first bus-bar pieces is embedded in the bus-bar holder; 
the first joint terminal includes a joint surface that faces and is joined to the second joint terminal, and an opposite surface facing a side opposite to the joint surface; and 
the joint surface and the opposite surface of the first joint terminal are exposed from the bus-bar holder.
The key parts especially involve the first bus-bar piece 71 embedded in the bus bar holder and the joint surface 79 and the opposite surface of the first joint terminal are exposed from the bus-bar holder (as shown in figure 3).  Murakami et al. (U. S. Patent Publication 2021/0050759) teaches a form of jointed bus bar where the second part of the bus bar is not embedded in the bus bar holder. Ohuchi et al. (U. S. Patent Publication 2004/0066103) teaches jointed bus bar pieces. The international search report cites WO 2014/057978 which depicts an apparently jointed form of bus bar in figure 6.  Other than teaching the bus bar comprising of parts and joints, the closest related prior art does not teach the distinguishing features indicated above.  Claim 11 is considered to be non-obvious with respect to the closest related prior art. 
Claims 12-19 are allowable for dependence on the allowable independent claim 11and for the citation of further distinguishing subject matter.
Claim 20, as amended by examiner’s amendment, above, is the combination of the bus-bar unit of claim 11 with a motor. The references and rationale applied for allowance of claim 11 also apply to claim 20 which includes the allowable subject matter of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 13, 2021